— Judgment, Supreme Court, Bronx County (Gerald Sheindlin, J.), rendered June 12, 1990, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him, as second felony offender, to a term of 9 to 18 years, unanimously affirmed.
The claimed error in hearing reargument of the motion to set aside the verdict is unpreserved (CPL 470.05 [2]), and, in any event, without merit, there being no proof that the People’s time to appeal from the prior order setting aside the verdict had ever commenced to run (see, People v Jones, 128 AD2d 405, 407 [citing Matter of Huie, 20 NY2d 568], affd 70 NY2d 547; CPL 460.10 [1] [a]; People v Mullins, 103 AD2d 994, n). In view of the overwhelming evidence of guilt based upon the testimony of the robbery victim as corroborated by several police officers, the testimony of the prosecution witness whose criminal record had not been disclosed to the defense was of minimal value. It may be noted that the information as to his prior record was not known to the People until after the verdict was returned. The trial court was therefore correct in concluding that there was no reasonable possibility that the failure to disclose contributed to the verdict (see, People v Vilardi, 76 NY2d 67). We have considered defendant’s argument that the sentence is excessive, and, in view of his criminal record, among other reasons, find it to be without merit. Concur — Carro, J. P., Rosenberger, Ellerin, Kupferman and Kassal, JJ.